Citation Nr: 0733368	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-07 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for pancreatic 
cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from August 1953 to March 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2001, the RO denied service connection for 
pancreatic cancer as a result of exposure to herbicides.  The 
veteran filed a timely notice of disagreement and a statement 
of the case (SOC) was sent on February 2003.  The veteran did 
not submit a timely substantive appeal.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) (2002).  A 
statement from the veteran was received in May 2003.  

In June 2004, the RO sent the veteran a letter notifying him 
that new and material evidence was needed to reopen the 
claim.  The letter discussed what qualified as new and 
material evidence.  He was also told that, "In order to be 
considered material, the additional existing evidence must 
pertain to the reason your claim was previously denied."  
There was no discussion as to why the claim was previously 
denied.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, in the context of a claim to reopen, VA is required to 
"look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial."  Kent, at 10.  The 
boiler plate language telling the veteran that to be 
material, the additional evidence had to pertain to the 
reason his claim was previously denied does not meet the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), as explained in Kent.  The agency of original 
jurisdiction must notify the claimant of the information and 
evidence that is necessary both to reopen the claim and to 
establish entitlement to the underlying benefit sought.  

The decision of the Court in Stefl v. Nicholson, 21 Vet. 
App.  120 (2007) is significant to this case because the 
veteran asserts that he is not seeking presumptive service 
connection under 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(e), but is seeking service connection on a 
direct basis.  In Stefl, the Court acknowledged that the 
availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  In compliance with VCAA and the 
applicable case law, discussed above, 
notify the veteran of the information 
and evidence that is necessary both to 
reopen the claim and to establish 
entitlement to the underlying benefit 
sought.  This notice must inform the 
veteran what evidence would be 
necessary to substantiate the element 
or elements required to establish 
service connection that were found 
insufficient in the previous denial.  
He should be notified that presumptive 
service connection for some conditions 
based on exposure to Agent Orange does 
not preclude direct service connection 
for other conditions based on exposure 
to Agent Orange

2.  Thereafter, readjudicate the 
petition to reopen his claim.  If the 
determination remains unfavorable to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case which addresses 
all evidence associated with the claims 
file since the last supplemental 
statement of the case.  The veteran and 
his representative should be afforded 
the applicable time period in which to 
respond

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



